DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Information Disclosure Statement

The information disclosure statement filed 04/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Following entry in the IDS doesn’t have a legible copy (left portion of these document is missing). Applicant is requested to provide complete copy of the entry.

14.	POITRAS, STEVEN “The Nutanix Bible” 09th July 2019
15.	POITRAS, STEVEN “The Nutanix Bible” 03rd Feb 2020

Claim Objections
Claims 1-2, 9 and 17 are objected to because of the following informalities:  
-- RDA, NIC -- is abbreviated in claims 1, 9 and 17.
-- a buffer -- should be -- the buffer -- in claim 2 line 2.
Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because of the following minor informalities:
-- RDMA -- is abbreviated. 
-- NIC -- is abbreviated.
Appropriate correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following minor informalities:
-- thready T1P3 -- should be -- thread[[y]] T1P3 -- in [0049].
-- a underlying -- should be -- an underlying -- in [0068].

Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 line 4 recites “allocating a contiguous physical memory region”. It is unclear contiguous physical memory is being allocated to what.
Claim 1 lines 5-6 recites “preregistered chunk”. It is unclear what is being referred by “pre-registered” (i.e. if the memory region or chunk is registered with what and where and prior to what). 
Claim 1 lines 7-8 recites “responding to a buffer request from the processing entity by associating at least a portion of the at least one pre-registered chunk of the contiguous physical memory region to the processing entity”. It is unclear if the memory chunk is being associated to the CPU before or after the request.
Claim 7 lines 3-4 recites “background processing entity that registers at least a portion of the preregistered chunk to the RDMA NIC” while claim 1 lines preregistered chunk that is assigned to a processing entity”. It is unclear if the chunk is preregistered to the RDMA NIC or to the processing entity or both. It is also unclear what is meant by “background” processing entity.
Claims 9 and 17 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-24 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites non-transitory computer readable medium”, which falls within  the “manufacture” category of 35 U.S.C. § 101. Claim 9 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 17 recites a system … comprising a processor, which falls within the “machine” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts comprising: 
[i]	allocating a contiguous physical memory region; 
[ii]	dividing the contiguous physical memory region into at least one preregistered chunk that is assigned to a processing entity associated with an RDMA NIC; and 
[iii]	responding to a buffer request from the processing entity by associating at least a portion of the at least one preregistered chunk of the contiguous physical memory region to the processing entity that is associated with the RDMA NIC.

The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id. For example, claim elements preregistered chunk that is assigned to a processing entity associacted with an RDMA NIC and associating at least a portion of the at least one preregisted chunk if the contiguous physical memory region to the processing entity that is associated with the RDMA NIC recited in step [ii] and [iii] respectively, which is a combination of observation, evaluation, judgment and opinion and may be performed by a human mind with or without the help of pen and paper. Therefore, these claim elements recites abstract idea of Mental Process.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 9 and claim 17 recites judicial exception.
Step 2A, Prong Two
Because claims 1, 9 and 17 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites additional claim elements of “computer readable medium, memory, processor, allocating a contiguous physical memory region, dividing the contiguous physical memory region into at least one preregistered chunk; and responding to a buffer request from the processing entity.
Additional claim elements of computer readable medium, memory, processor are generic computing component and may not integrate the abstract concepts into practical application. The Specification doesn’t provide additional details that would distinguish these additional limitations from a generic implementation of the abstract idea. Further the additional claim elements of allocating a contiguous physical memory region, dividing the contiguous physical memory region into at least one preregistered chunk; responding to a buffer request from the processing entity are insignificantly pre-post extra solution activity and/or merely tieing the abstract idea to the technological environment and may not make the claim patentable because these neither provide improvement or integrate the abstract idea to the practical application. Therefore, additional claim elements either alone or in combination do not integrate the judicial exception into a practical application.
Thus, claims 1, 9 and 17 are directed to a judicial exception because claims 1, 9 and 17 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 9 and 17 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processor, memory, computer readable medium, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. 
Further the additional limitations of “allocating a contiguous physical memory region”, “dividing the contiguous physical memory region into at least one preregistered chunk”; and “responding to a buffer request from the processing entity” are generic computing methods routinely performed by generic computers (See cited art in PTO-892). It has also been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).

Thus, Claims 1, 9 and 17 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2-8, 10-16 and 18-24 are directed to “allocating and deallocating pre-registered buffer to the RDMA NIC in a lockless manner using hugepage contiguous memory region by further dividing chunks into allocatable buffers of different size and buffer pool” without significantly more. These dependent claims further recites abstract idea and/or describes the abstract idea recited in the independent claims. Further, the additional claim recited in dependent claims alone or in combination recites either technical field or technological environment and/or insignificant pre/post extra solution activities. Therefore, these additional claim elements do not integrate the judicial exceptions into practical application and are not sufficient to amount to significantly more than the judicial exception. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.

Therefore, the claim(s) 1-24 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzue et al. (US 2017/0075856 A1, hereafter Suzue)  in view of Sun et al. (US 11,086,524 B1, hereafter Sun).

As per claim 1, Suzue teaches the invention substantially as claimed including a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts comprising ([0218]): 
allocating a contiguous physical memory region (fig. 5 RDMA-based memory allocator, allocate, memory blocks from contiguous regions of memory); 
dividing the contiguous physical memory region into at least one preregistered chunk ([0096] each memory region divided into one or more equal sized memory blocks fig. 5 memory blocks from contiguous regions of memory) that is assigned to a processing entity associated with an RDMA NIC ( [0028] CPUs, client and host [0081] RDMA NICs of the client and the host, all servers have appropriate permissions to access one or more reserved regions of shared memory i.e. preregistered region [0040] slab map, bitmap [0037] based on pre-assignment of memory regions to a particular client); and 
responding to a buffer request from the processing entity ([0004] servers, requesting memory allocations [0028] CPUs, client and host) by associating at least a portion of the at least one preregistered chunk of the contiguous physical memory region to the processing entity that is associated with the RDMA NIC ([0004] memory allocator, RDMA messaging, provide, fast lock-free memory allocations, shared memory [0005] metadata associated with each memory block, RDMA enabled NIC, free map associated with each memory block fig. 5 memory blocks from contiguous regions of memory [0081] RDMA NICs of the client and the host, all servers have appropriate permissions to access one or more reserved regions of shared memory i.e. preregistered region permissions is in place, RDMA read operations, via messaging, enable, read memory  [0082] RDMA write message, enables, client, write, section of memory of host [0086] each memory region, RDMA-based memory allocator, reserved memory regions, directly addressable by, RDMA enabled NIC in response to RDMA reads/writes [0037] based on pre-assignment of memory regions to a particular client).
Suzue doesn’t specifically teach chunk that is assigned to a processing entity.
Sun, however, teaches memory chunk that is assigned to a processing entity (col 16 lines 60-67 fig. 4 each core 40 connection to a dedicated memory block 48 col 9 lines 5-12 core runs a respective threads 94, cores assigned/pre-allocated threads lines 34-40 cores 40 exclusively memory portions, each memory portions attributed to respective independent core).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art of Suzue with the teachings of Sun of each memory portions attributed to respective independent cores pre-allocated to the threads to improve efficiency and allow memory chunk that is assigned to a processing entity to the method of Suzue as in the instant invention.


As per claim 2, Suzue teaches the processing entity is allocated a buffer from the at least one preregistered chunk in a lockless manner ([0004] provide fast lock-free memory allocations for shared memory, client, requesting memory allocations [0028] CPUs, client and host).  

As per claim 3, Suzue teaches the contiguous physical memory region is a HugePage contiguous region ([0086] contiguous section of memory, memory region size 2 GB). 
 
As per claim 4, Suzue teaches instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of further dividing the at least one preregistered chunk that is preregistered to the processing entity into a plurality of individually allocatable buffers ([0039] each memory region is divided into equal sized blocks, each memory blocks is divided into equal memory slabs [0040] free slab, map, bitmap/metadata, indicating slap is free or allocated [0037] based on pre-assignment of memory regions to a particular client).  
Sun teaches remaining claim elements of memory chunk that is assigned to a processing entity (col 16 lines 60-67 fig. 4 each core 40 connection to a dedicated memory block 48 col 9 lines 5-12 core runs a respective threads 94, cores assigned/pre-allocated threads lines 34-40 cores 40 exclusively memory portions, each memory portions attributed to respective independent core).


As per claim 5, Suzue teaches instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of organizing portions of the at least one preregistered chunk into an RDMA buffer pool ([0090] group of blocks, contain all block headers for the entire memory region, next group of blocks is the free slab map for all of the allocatable blocks in the memory region, RDMA based memory allocator).  
As per claim 6, Suzue teaches wherein buffers of the RDMA buffer pool are apportioned into multiple sizes based on a historical buffer payload size demand profile ([0037] RDMA based memory allocator, malloc request, determining, memory size for an appropriate slab size, size of malloc is based on request by application/process/thread, select memory region, based on best fit allocation strategies to find the appropriately sized blocks, selection based on an analysis of traffic to and from particular hosts, based on pre-assignment of memory regions to a particular client).  
As per claim 7, Suzue teaches instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of invoking a background processing entity that registers at least a portion of the preregistered chunk to the RDMA NIC ([0037] pre-assignment of one or more hosts and/or memory regions to a particular client [0005] RDMA enabled NIC, read/modify block header and a free slab map associated with each memory block fig. 5 server1 RDMA-enabled NIC [0028] CPUs, client and host).  	
Sun teaches remaining claim elements of memory chunk that is assigned to a processing entity (col 16 lines 60-67 fig. 4 each core 40 connection to a dedicated memory block 48 col 9 lines 5-12 core runs a respective threads 94, cores assigned/pre-allocated threads lines 34-40 cores 40 exclusively memory portions, each memory portions attributed to respective independent core).


As per claim 8, Suzue teaches instructions which, when stored in memory and executed by the processor cause the processor to perform further acts of releasing the preregistered chunk from association to the processing entity ([0004] RDMA-based memory allocator, lock-free memory de-allocations, shared memory, client, releasing memory, deallocated [0028] CPUs, client and host ([0037] pre-assignment of one or more hosts and/or memory regions to a particular client) and locklessly associating the preregistered chunk to a different processing entity that is associated with the RDMA NIC ([0004] RDMA based memory allocator, fast lock-free memory allocations, shared memory, server/client, requsting memory allocations, memory being allocated  fig. 5 server1 RDMA-enabled NIC).
 
Claim 9 recites a method for elements of claim 1. Therefore, it is rejected for the same rationales.
Claim 10 recites a method for elements of claim 2. Therefore, it is rejected for the same rationales.
Claim 11 recites a method for elements of claim 3. Therefore, it is rejected for the same rationales.
Claim 12 recites a method for elements of claim 4. Therefore, it is rejected for the same rationales.
Claim 13 recites a method for elements of claim 5. Therefore, it is rejected for the same rationales.
Claim 14 recites a method for elements of claim 6. Therefore, it is rejected for the same rationales.
Claim 15 recites a method for elements of claim 7. Therefore, it is rejected for the same rationales.
Claim 16 recites a method for elements of claim 8. Therefore, it is rejected for the same rationales.
Claim 17 recites a system for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 18 recites a system for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 19 recites a system for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 20 recites a system for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 21 recites a system for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 22 recites a system for elements of claim 6. Therefore, it is rejected for the same rational.
Claim 23 recites a system for elements of claim 7. Therefore, it is rejected for the same rational.
Claim 24 recites a system for elements of claim 8. Therefore, it is rejected for the same rational.
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amit; Jonathan et al. (US 9953006 B2) Lock-free processing of stateless protocols over RDMA
Durocher; Colin D. et al. (US 20110029730 A1) Data Processing System Using Cache-Aware Multipath Distribution Of Storage Commands Among Caching Storage Controllers
ROOZBEH; Amir et al. (US 20210191777 A1) Memory Allocation in a Hierarchical Memory System
	Shuler; Shahaf et al. (US 20160072906 A1) Hybrid Tag Matching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195